  Documentation Risk Department   Wholesale & International   Lloyds TSB Bank
plc Direct Line: 020 7775 2065   11/15 Monument Street Switchboard: 020 7775
2000   London Facsimile: 020 7775 2114   EC3R 8JU         Reference:
D/JCRO/JEUL4339         The Directors
Trikon Technologies Limited
Ringland Way,
Newport,
Gwent NP6 2TA 17th July 2003    

 

Dear Sirs,

£5,000,000 REVOLVING LOAN FACILITY

We, Lloyds TSB Bank plc (the “Bank”) are pleased to offer the undermentioned
facilities (the “Facilities”) amounting in aggregate to £5,000,000 (five million
pounds sterling) to Trikon Technologies Limited (company registered number
1373344 and herein referred to as the “Borrower”) upon and subject to the terms
and conditions of this letter;

(a)
a sterling revolving loan facility linked to the Bank’s Base Rate (the “sterling
facility”); and
    (b)
an Optional Currency revolving loan facility linked to the Bank’s short term
offered rate (the “currency facility”).
     1 Definitions

“Business Day” means a day other than a Saturday or a Sunday on which banks and
foreign exchange markets are open for general business in London and (a) in
relation to a transaction involving an Optional Currency other than the euro, a
day on which banks and foreign exchange markets are open for general business in
the principal financial centre (as determined by the Bank) of that Optional
Currency, and (b) in the case of a transaction involving the euro, a day on
which the Trans-European Automated Real-time Gross Settlement Express System
(“TARGET”) is operating.

“Consolidated Net Worth” means at any particular time the aggregate of the
amount paid up on the issued share capital of the Parent and the consolidated
distributable and non-distributable reserves of the Parent and its Subsidiary
Undertakings but (a) after deducting the total of any debit balance on profit
and loss account and the book value of any intangible assets including but not
limited to goodwill, and (b) excluding any minority interests in Subsidiary
Undertakings and any increase in the valuation of assets subsequent to the date
of the Financial Statement.

“Current Account” means the sterling current account of the Borrower with the
Bank’s City Office Branch (numbered 300002 00573944) or any account opened with
the Bank in replacement of or in substitution for such account.

“Equivalent Amount” means the sterling equivalent of the relevant amount of
another currency, as conclusively determined by the Bank, (a) in the case of any
amount owing hereunder or any amount payable to the Bank, on the basis of the
rate at which the Bank would sell the relevant currency for sterling at that
time, and (b) in the case of any credit balance or any amount payable by the
Bank, on the basis of the rate at which the Bank would sell sterling for such
other currency at the relevant time.

“Event of Default” means an event described in Clause 8.1 hereof or any
circumstance which with the giving of notice and/or the passing of time could
become such an event.

“Expiry Date” means 30th June 2005.

--------------------------------------------------------------------------------



2

“Facility Limit” means £5,000,000 subject to any cancellation or other reduction
thereof within the terms of this letter.

“Financial Statement” means at any particular time the then latest audited
consolidated balance sheet and profit and loss account (each prepared on the
same basis and in accordance with the same accounting principles as the latest
such balance sheet and profit and loss account received by the Bank prior to the
date of this letter) of the Parent and its Subsidiary Undertakings or, as the
case may be, of the Trikon Group Companies together with the notes to both.

“Net Debit Interest” means the aggregate of all interest charged in sterling and
an amount equal to the Equivalent Amount of all interest charged in an Optional
Currency under the Facility less the aggregate of all sterling credit interest
and an amount equal to the Equivalent Amount of all credit interest in a
currency other than sterling paid by the Bank to the Trikon Group Companies on
any account with the Bank.

“Optional Currency” means any major currency, other than sterling, as agreed
between the Bank and the Borrower.

“Parent” means Trikon Technologies Inc (company registered number 95-4054321)

“Subsidiary Undertaking” shall have the meaning ascribed to it in Section 258 of
the Companies Act 1985.

“Total Outstandings” means at any particular time the aggregate of all drawings
outstanding at such time under the sterling facility, and the total Equivalent
Amount of all drawings outstanding at such time under the currency facility.

“Trikon Group Companies” means Trikon Holdings Limited and all companies which
are now or in the future become Subsidiary Undertakings of Trikon Holdings
Limited (including for the avoidance of doubt the Borrower).

Words denoting the singular number only shall include the plural and vice-versa.

2 Amount & Availability     2.1
Subject to the terms hereof the Facilities shall remain available until and may
be drawn on any Business Day prior to the Expiry Date provided that at the time
of drawing the currency of the drawing is, in the Bank’s opinion, readily
available to the Bank in the amount of the drawing and that the Bank is able to
determine the applicable rate of interest pursuant to the terms of this letter.
No drawing may be effected on any particular day if the amount thereof would
otherwise cause the Total Outstandings on that day to exceed the Facility Limit.
     
If at any time the Bank shall determine that the Total Outstandings exceed the
Facility Limit by more than 10% then the Borrower shall repay to the Bank on
demand in one or more of the currencies (as the Bank shall specify) in which
drawings are outstanding at such time an amount equal or equivalent to the
amount by which the Facility Limit is exceeded.
    2.2
Each notice of drawing to be given pursuant to this letter hereof shall specify
the amount and currency of the drawing and the account to which the proceeds are
to be paid.
     
The proceeds of each drawing shall be utilised by the Borrower for working
capital purposes.
    2.3
All moneys from time to time outstanding hereunder shall be repaid by the
Borrower in the currency in which they are outstanding on or before the Expiry
Date.
    3      Terms of Operation     3.1 The sterling facility      
The Borrower may make drawings in sterling from time to time hereunder in
minimum amounts of £100,000 subject to receipt by the Bank of notice from the
Borrower by 10 a.m. on the date of drawing. Any drawing which has been
outstanding for not less than 1 month may be repaid by the Borrower on any
Business Day prior to the Expiry Date subject to receipt by the Bank of notice
of such repayment prior to 10 a.m. on the date of repayment.
   

--------------------------------------------------------------------------------



3

 
Interest will accrue from day to day on the cleared daily balance of drawings at
a margin of 1.75% per annum above the Bank’s Base Rate from time to time and
shall be paid quarterly in arrears (normally on the 10th of each of March, June,
September and December or on the next Business Day) and additionally on the date
of final repayment of the sterling facility.
    3.2 The currency facility      
The Borrower may make drawings in any Optional Currency from time to time
hereunder in minimum amounts of £100,000 subject to receipt by the Bank of
notice from the Borrower by 10 a.m. on the date of drawing. Any drawing which
has been outstanding for not less than 1 month may be repaid by the Borrower on
any Business Day prior to the Expiry Date subject to receipt by the Bank of
notice of such repayment prior to 10 a.m. on the date of repayment
     
Interest will accrue from day to day on the cleared daily balance of drawings at
a margin of 1% per annum over the Bank’s short term offered rate from time to
time and shall be paid in the currency of the drawing quarterly in arrears
(normally on the last business day of each of February, May, August and November
or on the next Business Day) additionally on the date of final repayment of the
currency facility.
  4 Additional Costs & Changes in Circumstances     4.1
If the application of or introduction of or any change in any applicable law,
regulation, requirement, directive or request or any change in the
interpretation thereof by any governmental, fiscal, monetary or other authority
charged with the administration thereof or by any self-regulating organisation
or court of competent jurisdiction (in any case whether or not having the force
of law) shall subject the Bank or any holding company of the Bank to any tax,
duty or other charge with respect hereto or change the basis of taxation on any
amounts payable to the Bank hereunder (except in respect of tax on the overall
net income of the Bank or any such holding company) or impose, modify or deem
applicable requirements in respect of any liquid asset, special or other deposit
or prudential or cash ratio or other requirements against, or the allocation by
the Bank or any holding company of the Bank of capital in support of, any assets
or liabilities or contingent liabilities of, deposits with or for the account
of, or advances or commitments made by the Bank, and this shall increase the
cost (to the Bank or any such holding company) of the Bank maintaining the
Facilities or shall reduce the amount of principal or interest receivable by the
Bank or shall otherwise reduce the return to the Bank hereunder by an amount
which the Bank deems material, the Borrower shall pay to the Bank upon demand
such additional amounts as are necessary to compensate for such increased cost
or reduction.
    4.2
If at any time the currency in which any amount outstanding or owing in
connection with the Facilities is denominated is due to be or has been converted
into the euro or into any other currency as a result of a change in law or by
agreement between the Bank and the Borrower then:
   

  (a)
the Bank may in its sole discretion determine and shall give written notice to
the Borrower of the currency or currency unit in which all or any amounts
payable under or in connection with this letter shall be paid. After the expiry
of 7 days from the date of such notice all such payments shall be made in such
currency or currency unit and all references in this letter to currency shall
mean and include reference to a currency unit; and
        (b)
the Bank may by giving not less than 21 days’ written notice to the Borrower
change any of the terms applying to the Facilities but only to the extent that
the Bank reasonably considers any such change necessary to take account of
differences in market practice or to compensate for increases in costs to the
Bank or to any holding company of the Bank arising from or related to such
conversion or arising from or related to the introduction of or to the extension
of monetary union within the European Union. Any such change shall amend the
terms of this letter upon expiry of such period of notice.
     

4.3
All legal and other costs and expenses including any stamp and other duties and
registration fees on a full indemnity basis and value added tax thereon
reasonably incurred by the Bank in assessing the Facilities, in the preparation
of this letter and of any amendment, waiver or consent letter at any time
entered into, in the preparation, valuation, taking and release of any guarantee
or security given in connection with this letter and in connection with the
enforcement, administration and preservation of its rights under the Facilities
shall be payable by the Borrower on demand.
   

--------------------------------------------------------------------------------



4

4.4
On acceptance the Borrower shall pay to the Bank an arrangement fee of £15,000.
    5 Conditions Precedent & Security     5.1
The obligations of the Bank hereunder shall not come into effect unless and
until it has received in form and substance satisfactory to it:
   

  (a)
a copy of this letter duly signed on behalf of both the Parent and the Borrower;
        (b)
a certified copy of the board resolution of each of the Parent and the Borrower
authorising acceptance of this letter and nominating the person(s) authorised to
sign this letter on its behalf, and in the case of the Borrower the person(s)
authorised to give notices of drawing and other communications required
hereunder, together with their duly authenticated specimen signatures; and
        (c)
such evidence as the Bank shall require to confirm that the security already
held by the Bank described in Clause 5.2 hereof is in full force and effect.
     

5.2
All amounts owing to the Bank under or pursuant to the Facilities shall at all
times be secured by:
   

   (a)
an omnibus guarantee and set off agreement dated 10th December 1999 among the
Bank, the Borrower, Trikon Equipments Limited, E T Equipments Limited, E T
Fabrications Limited, E T Electrotech Research Limited, Trikon Technologies
(Israel) Limited, Vacuum Control Systems Limited and Trikon Holdings Limited;
        (b)
an unlimited debenture dated 10th December 1999 from the Borrower,
        (c)
an unlimited debenture dated 10th December 1999 from Trikon Equipments Limited,
        (d)
an unlimited debenture dated 10th December 1999 from E T Equipments Limited,
        (e)
an unlimited debenture dated 10th December 1999 from E T Electrotech Research
Limited,
        (f)
an unlimited debenture dated 10th December 1999 from Trikon Technologies
(Israel) Limited, and
        (g)
an unlimited debenture dated 10th December 1999 from Trikon Holdings Limited,

       together the “Security”.      
The Security and all other security held by the Bank now or in the future shall
be continuing security not only for the Facilities but also for all other moneys
obligations and liabilities whether certain or contingent at any time due owing
or incurred by the Borrower or the relevant guarantor to the Bank.
    5.3
The Borrower undertakes to procure that promptly upon request from the Bank at
any time any Trikon Group Company (including without limitation any company
which becomes a Trikon Group Company subsequent to the date of this letter)
which is not party to the omnibus guarantee and set off agreement referred to in
Clause 5.2 hereof or has not given a debenture to the Bank shall become party to
the security arrangements of this letter by such means as the Bank shall
determine. The Borrowershall promptly provide the Bank with such evidence as the
Bank shall require to confirm that any accession to the guarantee and set off
agreement and any debenture given pursuant to this clause is in full force and
effect.
    6 Representations & Warranties     6.1
Each of the Parent and the Borrower hereby represents and warrants to the Bank
that:
   

  (a)
all action necessary to authorise its execution of this letter and the security
documents required pursuant to the terms of this letter to which it is a party
and its performance of its respective obligations hereunder and thereunder has
been duly taken and neither such execution nor such performance will cause any
limit or restriction on its borrowing or other powers, or on the right or
ability of its directors (or any of them) to exercise such powers, to be
exceeded or breached or will constitute or result in any breach of any
agreement, law, requirement or regulation;
     

--------------------------------------------------------------------------------



5

    (b)
no material litigation, administrative or judicial proceedings are presently
pending or threatened against it or any of its Subsidiary Undertakings;
            (c)
there has been no material adverse change in the financial condition of it or
any of the Trikon Group Companies since the date of the Financial Statement
received by the Bank prior to the date of this letter; and
            (d) no Event of Default has occurred and is continuing.        

6.2
The Parent and the Borrower shall be deemed to repeat the representations and
warranties set out in Clause 6.1 hereof on each day on which any amount remains
owing to the Bank hereunder or for as long as the Bank is under any obligation
to make the Facilities available in each case as if made at each such time with
reference to the facts and circumstances then existing.
    7 Undertakings of the Borrower and the Parent

For as long as the Bank is under any obligation to make the Facilities available
or for as long as any moneys or liabilities are owing or incurred to the Bank
hereunder:

7.1
the Parent shall not, and shall procure that none of the Trikon Group Companies
shall, without the prior written consent of the Bank:

        (a)
factor or otherwise assign or deal with any book or other debts or securities
for money now and from time to time due or owing to it or any Trikon Group
Company otherwise than by getting in and realising the same in the ordinary
course of business as now conducted;
        (b)
materially change the nature of its respective business as now conducted;
        (c)
create or permit to subsist or arise any mortgage, charge, pledge or lien or any
other security interest or encumbrance (other than a lien arising solely by
operation of law in the ordinary course of business) over any of its or such
Trikon Group Company’s present or future undertaking, property, revenue or
assets (except as provided herein);
        (d)
enter into or permit to subsist any transaction which, in legal terms, is not
secured indebtedness but which in the Bank’s opinion acting reasonably has an
economic or a financial or commercial effect similar to that of secured
indebtedness; or
        (e)
part with, sell, transfer, lease or otherwise dispose of (or attempt or agree to
do any such thing) the whole or any material part of its or such Trikon Group
Company’s undertaking, property, revenue or assets (either by a single
transaction or a number of transactions whether related or not) other than for
full value on an arm’s length basis (save that no such parting with, sale,
transfer, lease or other disposal may be made or entered into if it would breach
the terms of any security document given to the Bank); and

    7.2
the Parent shall at all times maintain the Consolidated Net Worth at not less
than US$45,000,000:
     
This covenant will be tested against each Financial Statement of the Parent
provided to the Bank pursuant to Clause 7.4 of this letter; and
    7.3
the Borrower shall at all times ensure that for each quarter the Net Debit
Interest is not more than £70,000.
     
This covenant will be tested against each Financial Statement of the Trikon
Group Companies provided to the Bank pursuant to Clause 7.4 of this letter; and
    7.4
the Parent shall supply to Lloyds TSB Corporate, Gresham Street:
   

--------------------------------------------------------------------------------



6

  (a)
as soon as practicable (and in any event within 150 days after the close of each
of its financial years) copies of its Financial Statement and the Financial
Statement of the Trikon Group Companies for that financial year;
        (b)
as soon as practicable (and in any event within 90 days of the end of each of
its financial quarters) copies of the quarterly report on form 10Q (to include
the consolidated financial statements of the Parent) for the Parent and its
Subsidiary Undertakings for that quarter, such accounts to be in form, substance
and content acceptable to the Bank and to be certified by the Chief Executive
and Chief Financial Officer of the Parent; and
        (c)
promptly on request, such other information regarding the financial condition or
the business of the Parent or any of its Subsidiary Undertakings as the Bank may
reasonably require; and

    7.5
each of the Parent and the Borrower shall immediately upon becoming aware of the
same give the Bank notice of the occurrence of any Event of Default.
    8 Events of Default     8.1 In the event that:    

  (a)
the Borrower fails to pay any sum due hereunder on its due date;
        (b)
the Borrower defaults in the due performance or observance of any obligation
accepted or undertaking given by it to the Bank or any representation warranty
or statement made or deemed made by the Borrower herein or pursuant hereto
proves to be incorrect or misleading;
        (c)
any other indebtedness of the Borrower becomes due or capable of being declared
due prior to the stated due date for payment thereof or the Borrower defaults in
the payment when due of any indebtedness or defaults in paying on the due date
any sum payable by it under any guarantee, indemnity or similar undertaking
given by it or steps are taken to enforce any security for any liability of the
Borrower present or future;
        (d)
an encumbrancer takes possession or a receiver or similar official is appointed
of any of the assets or undertaking of the Borrower or a petition is presented
for the making of an administration order or any judgment made against the
Borrower is not paid out, stayed or discharged within 14 days;
        (e)
proceedings are commenced or a petition is presented (and is not dismissed
within 14 days) or an order is made or an effective resolution is passed for the
winding up of the Borrower or the Borrower is or becomes insolvent or stops or
threatens to stop payment of its debts generally or is deemed unable to pay such
debts (whether within the meaning of Section 123 of the Insolvency Act 1986 or
otherwise) or the directors of the Borrower become obliged to convene a meeting
pursuant to Section 142 of the Companies Act 1985 or an application is made in
connection with a proposal to creditors for a voluntary arrangement or the
Borrower makes or seeks to make any arrangement or composition with its
creditors (whether under Part I of the Insolvency Act 1986 or otherwise);
        (f)
any guarantee, other security or other document or arrangement relied upon by
the Bank in connection with the Facilities ceases to be continuing or ceases to
remain in full force and effect or notice of discontinuance is received by the
Bank or the Bank reasonably believes that the effectiveness of any such document
or arrangement is in doubt or if any provision of such document or arrangement
is not complied with for any reason whatsoever;
        (g)
the Borrower ceases or threatens to cease to carry on its business in the normal
course or fails to maintain or breaches any franchise, licence or right
necessary to conduct its business or breaches any legislation relating to its
business, including without limitation any applicable environmental protection
laws;
        (h)
the Borrower ceases to be a wholly owned Subsidiary Undertaking of the Parent or
the persons who now have control of the Borrower cease to have control of the
Borrower (“control” having the meaning ascribed to it in Section 840 of the
Income and Corporation Taxes Act 1988) or voting control of the Borrower is
acquired by any person, or company or group of connected persons (as defined in
Section 839 of the Income and Corporation Taxes Act 1988) not having control of
the Borrower at the date hereof;
     

--------------------------------------------------------------------------------



7

  (i)
any of the above events mutatis mutandis occur or proceedings analogous or
equivalent thereto arise in relation to any Subsidiary Undertaking of the
Borrower or any guarantor of the Facilities; or
        (j)
the Borrower fails or has failed to disclose to the Bank any important
information that is relevant to the Facilities or to any security document or
undertakes or is subject to any action or occurrence which in the opinion of the
Bank causes the payment of any amount owing hereunder to be at risk,
     

 
then the Bank shall have the right at any time or times thereafter to declare
its commitments hereunder cancelled and/or all amounts then outstanding
hereunder payable on demand, whereupon such commitments shall be so cancelled
and/or such outstandings shall be so payable, and/or to declare the Facilities
immediately due and payable, whereupon the Borrower shall pay to the Bank the
total principal amount outstanding hereunder in the currency(ies) in which it is
outstanding together with accrued interest thereon and any other amounts payable
hereunder.
    8.2
The Bank shall have the right at the time of making such demand or at any time
thereafter to convert all amounts then due and payable hereunder in an Optional
Currency into sterling at the Bank’s spot selling rate for such Optional
Currency against sterling at that time.
    8.3
If any amount is not paid when due hereunder (including under this clause) the
Borrower shall pay to the Bank on demand interest on such sum (whether before or
after judgment) at 2.75% per annum above either the Bank’s Base Rate from time
to time, or, if the Bank shall so determine, the cost to the Bank as certified
by the Bank of funding such sum on the London interbank market for such period
or consecutive periods as the Bank in its sole discretion may select, in either
respect, running from the date of such default to the date of receipt of such
sum in full by the Bank. Interest, if unpaid, shall be added to the sum in
default at 3 monthly intervals.
    9 Indemnities     9.1
The Borrower shall indemnify the Bank, without prejudice to any of the Bank’s
other rights hereunder, against any loss or expense as certified by the Bank
including legal expenses on a full indemnity basis and loss of profit which the
Bank may incur or sustain as a consequence of the occurrence of any Event of
Default or any failure by the Borrower to pay any sum demanded by the Bank as a
result thereof, or any amount payable to the Bank hereunder in one currency
being converted into another currency, whether pursuant to any judgment or order
or otherwise.
    10 Notices     10.1
All communications from the Borrower in respect of the Facilities shall be
irrevocable and shall, unless otherwise specified in this letter, be sent by
letter to the Bank’s City Office Branch or to such address as the Bank may
notify in writing to the Borrower from time to time.
    10.2
Any notice or demand to be given by the Bank shall be given in writing and
without prejudice to any other effective mode of service shall be deemed to have
been sufficiently served if sent to the Borrower at the address given above or
to its registered office for the time being.
    11 Payments     11.1
All payments due from the Borrower hereunder shall be made without any set-off,
deduction or withholding of any nature whatsoever.
    11.2
The Borrower hereby authorises the Bank to debit the Current Account with the
amount of all sterling payments due to the Bank from time to time under the
terms of this letter and undertakes to ensure that there will be sufficient
cleared funds available on that account or sufficient availability under the
Facilities by 12 noon on any relevant date to cover all such payments falling
due on that date.
   

--------------------------------------------------------------------------------



8

11.3
Each sum due from the Borrower hereunder in a currency other than sterling shall
be paid in freely transferable and immediately available same day funds to such
bank account in the relevant financial centre as the Bank shall from time to
time require by such hour local time as may be necessary to ensure payment for
value the due date.
    12 Assignment     12.1
This letter shall be binding upon and shall inure only to the benefit of the
Bank and the Borrower and their respective successors and assigns, provided that
the Borrower shall not assign any of its rights or transfer any of its
obligations hereunder without the prior written consent of the Bank. For the
avoidance of doubt, the Bank and the Borrower do not intend that any of the
terms of this letter should otherwise be enforceable, by virtue of the Contracts
(Rights of Third Parties) Act 1999, by any person who is not a party to this
letter.
    12.2
The Borrower agrees that the Bank may at any time or times transfer the
Facilities to any other office of the Bank or assign and/or transfer all or any
part of its rights and/or obligations hereunder or grant any participation in
any such rights and/or obligations to any other member of the Lloyds TSB group
and/or to any other bank or financial institution without any further consent
from the Borrower provided that:
   

  (a)
no transfer of the Bank’s obligations shall be effective until such time as the
transferee shall have delivered to the Borrower an undertaking to be bound by
the terms of this letter as if named as the lender hereunder (following receipt
of which the Borrower shall only look to the transferee in respect of that
portion of the Bank’s obligations assumed by the transferee); and
        (b)
unless to another member of the Lloyds TSB group, no transfer of obligations may
be made without the prior written consent of the Borrower, such consent not to
be unreasonably withheld or delayed.

    12.3
Members of the Lloyds TSB group may disclose any information about the Parent or
the Trikon Group Companies among themselves, to their auditors for the time
being, to any potential assignee or transferee of the Facilities (or any part
thereof), and to any other bank or financial institution with which the Bank is
proposing to enter into, or has entered into, any agreement pursuant to this
clause. Information may not be transferred further or otherwise (including for
marketing purposes) without the prior written consent of the Parent or, as the
case may be, of the Borrower unless such information is in the public domain or
unless the Bank is required by law so to do.
    13 Miscellaneous     13.1
If at any time the Bank delays exercising any of the rights it has under this
letter or exercises only part of those rights, it will still have the right to
exercise all or any other rights at any later time.
    13.2
Without prejudice to the Bank’s rights under any set off arrangements the Bank
may at any time whether before or after any demand hereunder for payment without
notice to the Borrower apply any moneys standing to the credit of the Borrower
on any account and whether subject to notice or not and whether denominated in
sterling or in any other currency in or towards satisfaction of any liabilities
of the Borrower under this letter.
    13.3
If the due date for any payment would otherwise fall on a non-Business Day, the
effective date shall be the next succeeding Business Day.
    13.4
All calculations in respect of interest due to the Bank under the Facilities
shall be on the basis of the actual number of days elapsed and a 365 day year or
a 360 day year (as in the opinion of the Bank is market practice for the
calculation of interest in the relevant currency).
    13.5
In this letter reference to (a) any statutory provision shall be deemed to mean
and to include a reference to any modification or re-enactment thereof for the
time being in force, and (b) the Bank’s Base Rate shall mean and include any
rate replacing that rate from time to time.
    13.6
This letter shall be governed by and construed in accordance with the laws of
England and Wales.
   

--------------------------------------------------------------------------------



9

14 Period of Offer     14.1
The offer of the Facilities is open for acceptance by returning the attached
duplicate of this letter with the acknowledgement duly signed by authorised
officers of both the Parent and of the Borrower to be received by Lloyds TSB
Corporate, Gresham Street not later than one month hence failing which the offer
will lapse.

Yours faithfully,
For and on behalf of Lloyds TSB Bank plc



/s/ Colin D. Martin

Colin D Martin
Senior Manager

 

We hereby acknowledge and accept the terms of your offer dated 17th July 2003 of
which this is a duplicate and agree all the terms and conditions therein
contained. We also acknowledge that your offer contains all the terms currently
applicable to the Facilities and that no representation, warranty or undertaking
has been made by you or on your behalf in connection with the Facilities which
is not expressly set out in your offer and, in deciding to accept your offer,
you have no duty to give us advice and we have not relied on any advice given by
you or on your behalf.

Signed for and on behalf of Trikon Technologies Limited

                       /s/ W.J. Chappell                        (signature)
                   /s/ A.N. Wheeler                        (signature)
*Director/Authorised Signatory/ *Director/Authorised Signatory/Secretary/    
                   W.J. Chappell                       . (name)
                   A.N. Wheeler                       . (name)     Pursuant to a
Resolution of the Board dated       8 July       2003   Date      22 July      
2003

 

--------------------------------------------------------------------------------



10

We hereby acknowledge and accept the terms of your offer dated 17th July 2003 of
which this is a duplicate and agree all the terms and conditions therein
contained.

Signed for and on behalf of Trikon Technologies Inc

                       /s/ A.N. Wheeler                        (signature)
                   /s/ W.J. Chappell                        (signature)
*Director/Authorised Signatory/ *Director/Authorised Signatory/Secretary/    
                   A.N. Wheeler                        (name)                  
W.J. Chappell                        (name)     Pursuant to a Resolution of the
Board dated        July  8,     2003   Date       July  22,     2003

 

 

 

--------------------------------------------------------------------------------